This is an appeal from an order and decree granting mandatory writs of injunction by the district court of Hidalgo county. The case was submitted on the following agreement of the parties:
"It is hereby agreed between the parties to this suit that, in order to save expense and the time of the judge of the court, this case shall be submitted to the said judge of said court on the same pleadings, mutatis mutandis, merely changing names and the description of the lands involved, so as to make the same fit this case, that were filed in the trial court in *Page 334 
the case of W. E. Paschen v. Edinburg Irrigation Company, and upon the same evidence, mutatis mutandis, as shown by the agreed statement of facts, substituting merely the names of the plaintiffs in this cause and the description of their land, dates, etc., so as to make the testimony applicable in every respect to this case, and all said evidence subject to same legal objections as made in said Paschen Case. Except that the pleadings of Emery Latanner et al., interveners, shall form no part of the record in this cause, and are not included in this agreement."
The trial court, by virtue of that agreement alone, passed upon the same and granted the writs prayed for, therefore this case must take the course of, and be disposed of, as was done in Edinburg Irrigation Co. v. William E. Paschen et al., 223 S.W. 329, decided by us on a previous day of this term; the reason therein given disposes of this ease. The judgment of the trial court is affirmed.